Citation Nr: 0818417	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  05-03 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder (PTSD), with secondary alcohol 
dependence, evaluated as 50 percent disabling from January 5, 
2004.

2.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at law


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1969 
through December 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May 2004 and September 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection (in this case, January 5, 2004), a 
practice known as "staged" ratings.  Id.  Inasmuch as the 
rating question currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board has 
characterized that issue as set forth on the title page.


FINDINGS OF FACT

1.  The veteran's PTSD causes occupational and social 
impairment with reduced reliability and productivity, and 
difficulty in establishing and maintaining effective work and 
social relationships.

2.  A sleep disorder separate from the veteran's PTSD 
symptoms is not shown to have been caused or made worse by 
the veteran's service connected PTSD.




CONCLUSIONS OF LAW

1.  The criteria for a higher initial evaluation for the 
veteran's PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2007).

2.  The veteran's sleep disorder was not incurred in or 
aggravated by active military service; nor is it proximately 
due to or the result of the veteran's service-connected PTSD.  
38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.310 (2007); 38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").  
The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2004, April 2004, and March 2007.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, any timing errors have 
been cured  by the RO's subsequent actions.  Id.)  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claims.  The RO also provided a 
statement of the case (SOC) and two supplemental statements 
of the case (SSOCs) reporting the results of its reviews of 
each issue and the text of the relevant portions of the VA 
regulations.  The veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements.  The Board notes that a claim for increased 
rating and a claim for a higher initial rating are similar in 
that the veteran seeks a higher evaluation for a service-
connected disability.  The Court, however, did not hold in 
Vazquez-Flores that the VCAA notice requirements set forth in 
that decision applied to initial rating claims.  

In this regard, for example, if a veteran files a claim for 
service connection for a disability, he is provided with VCAA 
notice as to that claim, the claim is granted, and he files 
an appeal with respect to the rating assigned and/or 
effective date of the award, VA is required to follow a 
procedure different from the VCAA notification.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
Board notes that after an appellant has filed a notice of 
disagreement as to the initial effective date or disability 
rating assigned-thereby initiating the appellate process-
different, and in many respects, more detailed notice 
obligations arise, the requirements of which are set forth in 
sections 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  

Here, the veteran's claim for a higher initial rating for 
service-connected PTSD would appear to fall squarely within 
the fact pattern above.  Thus, no additional VCAA notice was 
required with respect to the issue on appeal.  Furthermore, 
the numerous statements submitted by the veteran and his 
attorney, including the October 2004 notice of disagreement, 
demonstrate actual knowledge of what is necessary to 
substantiate his claim for a higher initial rating for his 
PTSD.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and secured examinations in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet.

Higher initial PTSD rating

The veteran was afforded a VA examination in March 2004.  At 
this examination, the veteran reported his in-service 
stressor event as an incident that occurred while he was 
stationed in Vietnam.  Specifically, he reported that while 
running to the arms depot with a fellow service member, A.M., 
A.M. was hit and killed by a mortar attack.  The veteran 
noted that he did not remember anything else about his time 
in Vietnam after this incident took place, even though he 
remained in Vietnam for an additional six months after the 
incident.  At this examination, the veteran reported 
intrusive recollections when driving to work, and when he was 
not busy with activities.  He noted that the intrusive 
recollections occurred every day, specifically of his friend 
being killed in action.  He reported that he did not know if 
he had dreams or nightmares, but stated that he would wake up 
sweating.  The examiner noted that although the veteran was 
not currently exhibiting flashbacks, he had reviewed Dr. S.'s 
report, and stated that the veteran did have a history of 
flashbacks.  The veteran reported triggers to his flashbacks, 
such as when he saw Vietnamese people, and particularly when 
he smelled their scent, he noted that it brought back 
negative intrusive recollections.  The veteran noted that 
physiological distress, including rapid heartbeat and 
sweating, are associated with his trigger, but noted that 
they do not appear all that frequently.  The veteran also 
reported a significant level of amnesia related to traumatic 
events, noting that he could not remember what happened in 
Vietnam from June 1970 to December 1970.  He also noted 
problems with sleeping, and anger, noting that his wife 
always thought he wanted to argue, and people at work thought 
he was angry.  He also reported an exaggerated startle 
response to a mild level, noting that his concentration was 
mildly affected by his PTSD, and reported being 
hypervigilant.  Regarding his social and family 
relationships, the veteran reported that he had been married 
to his wife for 34 years, and noted that he had a friend whom 
he saw once a week.

On examination, the examiner provided an Axis I diagnosis of 
PTSD and ongoing alcohol dependence.  His global assessment 
of functioning (GAF) was noted to be 65.  The examiner noted 
that the veteran's affect was irritable, his mood anxious, 
his speech was mildly rapid, and his associations were 
distracted from time to time.  The examiner reported that the 
veteran did not experience auditory or visual hallucinations 
or delusions, and was not a danger to himself or others.  The 
examiner also noted that in regards to social functioning, in 
his opinion, the veteran exaggerated his level of impairment, 
and stated that he felt the veteran was trying to push the 
envelope to make himself appear more impaired than he 
actually was.  The examiner stated that he believed the 
veteran had a higher GAF than represented by Dr. S. with that 
of 55 (as noted in a PTSD clinic record dated in December 
2003), explaining that the veteran had continued to work as a 
supervisor, and that he continued to be employed at his 
current place of employment for 28 years, and was the 
supervisor of 10 employees.  The examiner also noted that the 
GAF of 65 was inextricably intertwined with the alcohol 
dependence.  Lastly, the examiner opined that the veteran's 
PTSD symptoms would have a minimal impact upon maintaining 
gainful employment, noting that although he had some problems 
with anger, he had not had any disciplinary actions at work, 
or more severely, assault charges.

Of note, is evidence in the PTSD clinic notes dated in 
January 2004, where the veteran denied any strange or bizarre 
experiences where he could see things or hear things that 
other people cannot hear or see; however in treatment notes 
dated in March, April and May of 2004, the veteran reported 
having visions off to the side, specifically seeing a 
"little Charlie" from Vietnam, who was described as a 
little Vietnamese man that he said had been following him 
around since Vietnam.  However, he denied hearing any voices 
which others could not hear or any other strange or bizarre 
experiences.  By May 2004, he stated that he did have daily 
intrusive thoughts, and stated that a "little man kept 
popping up", but then stated that actually it was not a man, 
but rather he just a flash out of the corner of his eye.  In 
June 2004, the veteran noted that he was seeing "little 
Charlie" from Vietnam less frequently; and a November 2004 
progress note stated that the hallucinations, (Charlie) were 
still there, but not as often or as frightening.  The veteran 
reported rage at work, noting that his boss told him that he 
yelled and threatened others when he's angry.  The veteran 
reported that he threatened a man at work and said that if he 
wanted to fight, he would kill him.  The examiner noted that 
his thoughts about homicidality were very passive, but at 
work, the veteran said that he had difficulty keeping his 
temper if people bothered him.  The examiner noted a GAF of 
54.

An August 2004 examination noted that the veteran's PTSD 
symptoms had increased in severity since March 2004, and 
noted that his symptoms wax and wane.  The examiner noted no 
delusions, grandiosity, or paranoia, stated that his thought 
process was logical with no looseness of association or 
flight of ideas, and noted that he had a moderately good 
range of affect, with no hallucinations, his judgment and 
insight were intact, he was oriented to time, place and 
person, and he was not a danger to himself or others.  
Regarding employment, the veteran noted that he had decreased 
his level of responsibility over the past four or five years 
but had been able to work at a satisfactory level; however, 
to be able to do this, he had to tolerate a significant 
degree of stress.

A January 2005 PTSD clinic note again noted that the veteran 
did not have suicidal or homicidal ideations, noted that he 
was cooperative with fair hygiene and grooming, with normal 
affect and fluent and spontaneous speech, with good insight 
and fair judgment; however noted that the veteran had some 
hypnagogic hallucinations.  A PTSD clinic note later in 
January noted that the veteran presented with an angry mood, 
and irritable affect, and stated that his thought process was 
notable for flight of ideas, and his thought content was 
significant for obsessions and his insight was poor.  The 
veteran was assigned a GAF score of 49.
A February 2005 letter from N.S., M.D., noted that the 
veteran had been a patient of his since December 2003, and 
stated that the veteran had a long history of psychiatric 
problems, and had been partially stable on medications, but 
noted that his condition had worsened over the last few 
months because of some recent changes in his general health, 
as a result of which he had been having problems at his 
workplace.  Dr. S. stated that in his opinion, the veteran 
was unable to perform his work due to his psychiatric and 
general health symptoms.  Another letter by Dr. S. dated in 
September 2006, noted that the veteran would have difficulty 
with any other job as well due to the partial resolution of 
his psychiatric symptoms, and noted that the work related 
stress could cause a relapse again.

A March 2005 PTSD clinic noted an anxious mood, blunted 
affect, pressured speech, a logical and goal directed thought 
process and a fair insight and assigned a GAF of 50.  Another 
entry dated in March 2005, again referenced the imaginary guy 
Charlie, but the veteran denied any other strange or bizarre 
experiences.
An August 2005 PTSD Clinic note, stated that the veteran saw 
"Charlie" out of the corner of his eye almost constantly, 
and noted that most days his mood was depressed, sad, 
hopeless, and noted that the veteran became mute when asked a 
question about suicidal thoughts.  The examiner noted that 
after educating the veteran about suicidal ideation, he 
admitted that there were thoughts, noting that he did not 
like how he felt and that he was worse than he used to be, 
and felt as if he could go back to drinking.  B.P., the 
evaluating social worker, noted that she felt he did have 
plans for suicide, (her gut reaction), because he never 
denied it, and noted that if his mood went down his suicidal 
ideation might become more severe.  The examiner noted that 
his mood was depressed, his affect was flat, his speech was 
non spontaneous, his insight was poor, and his thought 
content was significant for preoccupation.  The examiner also 
noted passive suicidal ideation, no homicidality, and 
provided a GAF of 48 due to suicide ideation, noting that she 
was seeing increasing major impairment in his work, judgment, 
thinking, mood, and avoiding.

By September 2005, the veteran still noted that he had 
passive thoughts of suicide on occasion, but this was 
improved, and the examiner assigned a GAF of 50.

At a March 2006 VA PTSD examination, the veteran's symptoms 
included a markedly diminished interest in activities, and 
feelings of detachment or estrangement from others.  The 
examiner also noted that the veteran experienced difficulty 
falling or staying asleep, irritability or outbursts of 
anger, difficulty concentrating, hypervigilance, and an 
exaggerated startle response.  On examination, the examiner 
noted that his appearance was clean, his speech was 
spontaneous, clear and coherent, he was cooperative and 
attentive towards the examiner, his affect was appropriate, 
his mood was dysphoric, his attention was intact, his thought 
process was goal directed, relevant, coherent, he did not 
experience delusions, and his judgment and insight were 
intact.  The examiner also noted mild sleep impairment, no 
inappropriate behavior, no obsessive/ritualistic behavior, no 
panic attacks, and no loss of impulse control or episodes of 
violence. The examiner also reported no suicidal or homicidal 
thoughts, ideation, plans or intent, and noted that the 
veteran was able to maintain a minimum personal hygiene.  

The examiner noted that the degree of severity of the 
veteran's PTSD was moderate, and provided an Axis I diagnosis 
of chronic PTSD, and alcohol dependence in partial remission.  
Regarding how his PTSD affects his employment and social 
activities, the examiner noted that the veteran felt 
stressed, but had not had verbal or written reprimands, and 
had not been criticized by his employer, but noted that his 
social and recreational activities continued to be 
constricted.  The examiner opined that he would rate the 
seriousness of the veteran's symptoms at the level they were 
at in the past.  He noted that although the veteran felt 
better, his clinical indicators showed that his condition 
remained at the same level, but stated that the veteran's 
alcohol dependence was no longer a factor in his PTSD.

An August 2006 letter from B.P., the veteran's social worker 
stated that she felt that if the veteran returned to work, it 
would do harm emotionally, physically and mentally.

The veteran was afforded another PTSD examination in October 
2006.  At this examination, the examiner, E.H., M.D., 
reported no history of suicide attempts and no history of 
violence.  On examination, the examiner noted that the 
veteran's appearance was clean, neatly groomed, and that he 
was appropriately dressed.  His attitude was cooperative, 
friendly and relaxed, his affect was appropriate, his mood 
was good, and he was oriented to person, time and place.  The 
examiner noted that his judgment and insight were intact, as 
he understood the outcome of his behavior and that he had a 
problem.  Further, the examiner reported no hallucinations or 
delusions, no obsessive/ritualistic behavior, no panic 
attacks, no episodes of violence, and no suicidal or 
homicidal thoughts.  The examiner also noted that the veteran 
had good impulse control and was able to maintain a minimum 
personal hygiene.  The examiner noted that the recurrent 
intrusive recollections had remained about the same level 
since the March 2006 examination, but noted that the 
veteran's psychological distress had decreased since he quit 
work in July.  The examiner noted that the avoidance of 
thinking and talking about combat had remained at the same 
level as had the avoidance of activities and places that 
reminded him of combat.

Regarding his family and social relationships, the veteran 
reported that he was getting along better with his wife and 
he thought that his medication had helped.  However, the 
veteran also noted that he had limited social relations, and 
had only one friend, in addition to his father-in-law and 
brother-in-law that he frequently spoke with.  The examiner, 
Dr. H., reported feelings of estrangement from others, and a 
restricted range of affect, including the inability to have 
loving feelings.  The examiner noted that the veteran did not 
like crowds, and that he preferred to be by himself.  
Regarding his level of occupational impairment, the veteran 
noted that he quit work three months prior, noting that his 
headaches and fatigue were the main reasons that he quit.  
The examiner assigned a GAF score of 53, and noted that since 
the last examination, some of his symptoms had decreased, 
which the examiner felt was the result of him quitting work.  
The examiner noted that progress reports indicated that the 
company wanted him to come back to work, and the veteran 
reported that although the headaches and fatigue caused him 
to quit, his PTSD symptoms contributed to stress while he was 
employed.  In summary, Dr. H. stated that there was not total 
occupational and social impairment due to PTSD symptoms, and 
noted that the veteran's PTSD symptoms did not result in 
deficiencies in judgment, thinking, family relations, work, 
or mood.  However, the examiner stated that there was reduced 
reliability and productivity due to PTSD symptoms, noting 
that his PTSD symptoms caused conflicts at work with fellow 
employees, but again noted that his PTSD symptoms were not 
the cause of him quitting (which the veteran stated was a 
result of a physical condition).

An April 2007 letter from J.B., M.D., the veteran's primary 
care physician, stated that he suffered from PTSD which did 
impair his ability to work because of his trouble with 
recurrent PTSD, and noted that because of his PTSD he was 
unable to work.

PTSD clinic treatment records dated in November 2007, noted 
that the veteran completed the suicide risk assessment and 
denied thoughts of direct harm to self but was aware of 
thoughts that he could go back to drinking heavily to deal 
with his severe PTSD symptoms, and the examiner assessed him 
with a GAF of 48.

A December 2007 VA PTSD examination, again described no 
history of suicide attempts, and no history of 
violence/assaultiveness, and noted that the veteran presented 
to the examination clean, appropriately dressed, with the 
examiner noting that he was able to maintain minimal personal 
hygiene, his speech was clear and coherent, his affect was 
appropriate, his mood was sort of sad due to marital 
problems, his attention and orientation to person, time and 
place were intact, and his impulse control was good.  The 
examiner noted no delusions or hallucinations, no 
obsessive/ritualistic behaviors, and no suicidal or homicidal 
thoughts.  Regarding his occupational impairment, the veteran 
noted that he had not worked since July 2006.  When asked why 
he gave up employment, the veteran reported that "he could 
not handle it anymore", and stated that although he gave up 
employment as a result of his physical health, he felt that 
his PTSD contributed to his inability to be able to continue 
working, and the examiner noted that he agreed with the 
veteran that his PTSD did contribute to his problems with 
being able to continue working.  However, the examiner also 
opined that although the PTSD symptoms caused him some 
difficulty in functioning fully occupationally, he was still 
able to maintain employment.  Regarding social relationships, 
the examiner noted that the veteran had been married for 35 
years, and had three daughters and nine grandchildren who 
were all very supportive; however the examiner noted that the 
veteran still spent a good deal of time alone, and reported 
that he was having marital conflicts.  He also noted that he 
felt distant from people most of the time, and experienced 
emotional numbing which the examiner noted indicated a 
moderate to severe level of symptoms.  Dr. H. again stated 
that there was not total occupational and social impairment 
due to PTSD symptoms, and noted that the veteran's PTSD 
symptoms did not result in deficiencies in judgment, 
thinking, family relations, work, or mood.  

The veteran reported that since he quit working, there had 
been a gradual increase in the PTSD symptoms because when he 
was working he was staying busy, which helped him suppress 
his symptoms.  The examiner provided an Axis I diagnosis of 
PTSD, chronic; depression, not otherwise specified in 
remission; and alcohol dependence in partial remission.  
Regarding alcohol dependence in partial remission, the 
examiner noted that it continued to be a complicating factor 
in his being able to function more effectively, and noted 
that the veteran's GAF dropped from 50 to the mid-40's if the 
alcohol dependence were factored in.

In addition to these VA examinations, the record contains 
outpatient treatment records dated from December 2003 through 
December 2007; which contain numerous PTSD clinic treatment 
notes discussing the veteran's PTSD symptoms.  All the 
symptoms reported in these treatment notes have already been 
noted and discussed during the veteran's VA examinations, and 
the treatment notes portraying more severe symptomatology 
than the VA examination have been discussed above. 

The veteran also submitted numerous statements in support of 
his claim, from his plant manager, who noted that he was an 
inpatient person, had little trust in people, and was 
uncomfortable in certain situations, like dealing with 
crowds; and F.B., a volunteer at the VA Hospital in Grand 
Rapids, Nebraska, who discussed how the veteran could be 
withdrawn and aggressive even towards him.  Other statements 
from co-workers, his daughters, and his social worker all 
discussed the veteran's PTSD, which included moodiness, 
impatience, and his co-workers noted that everyone seemed to 
get on his nerves.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. § 4.1 (2007).  Although the recorded history of a 
particular disability should be reviewed in order to make an 
accurate assessment under the applicable criteria, the  
regulations do not give past medical reports precedence over 
current findings.  Id. Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007). 

As noted in the introduction above, the Court has indicated 
that a distinction must be made between a veteran's 
dissatisfaction with original ratings and dissatisfaction 
with determinations on later filed claims for increased 
ratings.  Fenderson, supra.  Accordingly, the Board will 
evaluate the veteran's disability to determine if the 
evidence of record entitles him to a rating higher than 50 
percent at any point since the initial award of service 
connection.

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 50 percent evaluation is 
warranted if the evidence establishes there is occupational 
and social impairment, with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  
38 C.F.R. § 4.130.

A 100 percent evaluation is warranted if the evidence 
establishes there is total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130.

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a).  
Furthermore, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  38 C.F.R. § 
4.126(b).

Here, there is evidence of occupational and social impairment 
with reduced reliability and productivity as noted by Dr. H. 
during both the October 2006 and December 2007 VA 
examinations.  Disturbances of mood, including anger and 
irritability have been noted throughout the years, as well as 
some difficulty in establishing and maintaining effective 
social relationships such as would warrant the currently 
assigned 50 percent rating.  

However, taking into account all of the evidence of record, 
the Board finds that the higher, 70 percent, rating is not 
warranted.  It has not been shown that the veteran's PTSD has 
resulted in deficiencies in most areas.  In fact, Dr. H. 
specifically commented at both the October 2006 and December 
2007 VA examinations that the veteran's PTSD symptoms did not 
result in deficiencies in judgment, thinking, family 
relations, work or mood.  Further, there is no evidence of 
suicidal or homicidal ideation (beyond one mention of passive 
suicidal ideation discussed below); no evidence of 
obsessional rituals; no evidence of speech that is 
intermittently illogical, obscure, or irrelevant; no evidence 
of near-continuous panic or depression affecting the ability 
to function independently, appropriately, and effectively; no 
evidence of impaired impulse control or spatial 
disorientation; and no evidence of neglect of personal 
appearance and hygiene.  For example, the October 2006 and 
December 2007 VA examinations, both noted that the veteran 
was able to maintain minimal personal hygiene, and reported 
that speech was clear, and coherent, and noted that the 
veteran was oriented to time, place, and person, with no loss 
of impulse control, and intact judgment.  Additionally, both 
examinations reported that the veteran did not experience 
delusions or hallucinations, obsessive/ritualistic behaviors, 
or suicidal or homicidal thoughts.

The Board notes that although outpatient treatment notes 
dated March 2004 through November 2004, and then again in 
August 2005, mention that the veteran reported having 
"visions" (at one point referred to hallucinations) of a 
man whom he called "Charlie", during the same PTSD consults 
where he mentioned this hallucination, the veteran also 
denied hearing any voices which others could not hear, and an 
August 2004 examination by Dr. H. reported no delusions or 
hallucinations, as did the March and October 2006, and 
December 2007 VA examinations.  Further, regarding suicidal 
ideation, the Board notes that a March 2005 PTSD clinic note 
stated that the evaluating social worker's gut reaction was 
that the veteran did have plans for suicide, and assigned a 
GAF of 48 due to passive suicidal ideation.  However, the 
Board finds that although passive suicidal ideation was 
mentioned on this one occasion, this is not indicative of the 
veteran's overall symptomatology, as all the other treatment 
notes and VA examinations of record specifically deny that 
the veteran had suicidal ideation.

In summary, regarding the veteran's actual symptoms, although 
there is brief mention of hallucinations, in the form of a 
man named Charlie in PTSD treatment consults dated March 
through November of 2004; and one incident of passive 
suicidal ideation, considering the record in its entirety, it 
does not contain evidence of persistent hallucinations, or 
recurrent suicidal ideation, or any other symptomatology 
indicative of the 70 percent rating criteria.

Regarding the level of occupational impairment, the Board 
notes that in a March 2004 VA examination, it was noted that 
the veteran was employed at his current place of employment 
for 28 years, was the supervisor of 10 employees, and the 
examiner opined that the veteran's PTSD symptoms had only a 
minimal impact upon maintaining gainful employment, noting 
that although he had some problems with anger, he had not had 
any disciplinary actions at work, or more severely, assault 
charges.  The March 2006 VA examiner also opined that 
although the veteran felt stressed at work, he had not had 
verbal or written reprimands and had not been criticized by 
his employer.  In fact, in his October 2006 VA examination, 
the veteran himself noted that his physical symptoms, 
specifically, his headaches and fatigue, were the main 
reasons why he quit his job, and the examiner noted that 
although his PTSD symptoms caused conflict at work with 
fellow employees, it was not the cause of him leaving his 
job.  Again in December 2007, the veteran reported that he 
gave up his job as a result of his physical health, although 
the veteran and the examiner both agreed that his PTSD 
symptoms contributed to his inability to continue working.  

Although an April 2007 letter from J.B., M.D. opined that the 
veteran's PTSD made him unable to work, this letter 
contradicts the veteran's own statement which noted PTSD as a 
secondary, contributing factor that led to difficulty in 
functioning fully occupationally, but noted physical 
conditions as his primary reason for quitting his job.  
Further, Dr. B. offered no rationale or supporting evidence 
for her opinion, nor does the letter indicate whether she had 
reviewed the veteran's pertinent medical history.  In sum, 
after considering all the evidence of record pertaining to 
occupational impairment, the Board finds that the ability to 
maintain employment for 28 years and supervise 10 employees, 
without any disciplinary actions, shows that the veteran is 
not entirely deficient in the area of work.  

In addition, there is some evidence of difficulty-but not 
inability-to establish and maintain effective relationships.  
For example, although the veteran acknowledged in December 
2007 that he spent a good deal of time alone, was having 
marital conflicts, felt distant from people most of the time, 
and experienced emotional numbing; the veteran has been 
married for 35 years, and stated that he had three daughters 
and nine grandchildren who were all very supportive.  
Overall, the veteran is not deficient in most areas, and in 
fact, he appears able to maintain family relationships, hold 
down employment if he chooses to, and his judgment and 
thought process have consistently been described as intact, 
logical and goal-directed respectively.

Although the record throughout the years does contain GAF 
scores indicative of severe impairment, the symptomatology 
displayed in the record does not support these low GAF scores 
provided during some of the veteran's PTSD consults.

In sum, taking into account all of the medical evidence of 
record, the Board finds that the veteran's PTSD more nearly 
approximates the criteria required for the currently assigned 
50 percent rating, and that a higher evaluation at any point 
since the initial award of service connection is not 
warranted.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b);  Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

Although the veteran has described his PTSD as being so 
severe that he deserves a higher rating, the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (2007).  
The current evidence of record does not demonstrate that his 
PTSD by itself, has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that his PTSD has an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.



Service Connection

The veteran contends that he stated that he had trouble 
sleeping on his military induction examination, and claims 
that his sleep problems were worse upon his discharge from 
service, noting that he has since received treatment for his 
sleep disorder several times.  Therefore, the veteran 
believes that his pre-existing sleep disorder was aggravated 
by service as well as his service-connected PTSD.

The veteran's service medical records do contain an April 
1969 report of medical history completed by the veteran at 
entrance into active duty which noted that he checked yes to 
the question do you have frequent trouble sleeping.

The veteran was afforded a VA examination in December 2007, 
which noted that the veteran underwent a sleep study in 
December 2005 for complaints of unrestful sleep, daytime 
hypersomnolence and snoring.  The examiner noted that the 
results of the testing demonstrated findings consistent with 
moderate obstructive sleep apnea, and noted that the veteran 
was placed on CPAP and had been utilizing CPAP since that 
time.  He noted that he did not use the CPAP all the time, 
but when he did, it provided a more restful sleep with less 
daytime hypersomnolence.  At this examination, the veteran 
reported that his chief sleep complaint was snoring, and he 
also mentioned difficulty falling asleep, nocturnal 
awakenings and excessive daytime somnolence.  He noted that 
he got around five hours of sleep per night, and admitted to 
daytime napping.  

The examiner, J.J., M.D., noted that the veteran underwent an 
attended nocturnal study, which revealed moderate obstructive 
sleep apnea.  The examiner noted that he had reviewed the 
veteran's evidence of record, including the claims file which 
included previous compensation and pension evaluations, and 
opined that the veteran did apparently have some sleep 
disturbance relative to his PTSD including disturbing dreams, 
nightmares, and anxiety which can and did disrupt the 
veteran's sleep.  As noted in this report, the veteran was 
diagnosed with obstructive sleep apnea in 2005, but the 
examiner specifically noted that his obstructive sleep apnea 
would be considered a primary sleep disorder which was 
separate from the sleep impairment symptoms considered with 
his PTSD.  

Furthermore, the examiner stated that the veteran's 
obstructive sleep apnea was less likely as not due to, a 
result of, or permanently aggravated by his service-connected 
PTSD.  The examiner explained that although the veteran may 
have had symptoms of sleep disruption secondary to his 
service-connected  PTSD, the veteran, in addition, had a 
primary diagnosis of obstructive sleep apnea which was 
objectively diagnosed by way of a polysomnogram in 2005.  The 
examiner commented that obstructive sleep apnea was due to 
upper airway resistance which ultimately led to decreased 
oxygen levels causing arousal and diminishing effective and 
restorative sleep; and stated that medical evidence did not 
support that his PTSD in any way increased upper airway 
resistance, thus leading to obstructive sleep apnea.

Further supporting Dr. J.'s opinion, Dr. H., in his December 
2007 PTSD examination, noted that after reviewing the claims 
file, examining the veteran, and reviewing the medical 
literature, in his opinion, he could find no evidence to 
support the conclusion that PTSD caused obstructive sleep 
apnea, and noted that in his opinion, PTSD did not aggravate 
the veteran's obstructive sleep apnea.  Dr. H. explained that 
PTSD sleep disturbance was a different phenomenon than the 
obstructive sleep apnea, noting that the disorders are two 
separate and independent conditions.  He stated that even if 
the obstructive sleep apnea was not present, the veteran 
would continue to have difficulty getting to sleep and 
continue to have nightmares caused by the PTSD.  In summary, 
Dr. H. noted that the veteran's symptoms of sleep apnea were 
different than the symptoms of the sleep disturbance 
associated with the PTSD, stating that if he did not have the 
obstructive sleep apnea, he would continue to have the sleep 
disturbance associated with the PTSD; and if he did not have 
PTSD, the medical condition of obstructive sleep apnea would 
continue to be present.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Regarding secondary service connection, a disability which is 
proximately due to or the result of a service-connected 
disease or injury is considered service connected, and when 
thus established, this secondary condition is considered a 
part of the original condition.  38 C.F.R. § 3.310(a).  In 
this regard, the Board notes that there has been an amendment 
to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).  The amendment sets a standard by 
which a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the 2006 change amounts to a substantive change 
in the regulation.  Given what appear to be substantive 
changes, and because the veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which version favors the claimant.

In terms of service connection for a sleep disorder as 
directly related to military service, the Board notes that 
although the veteran noted frequent trouble sleeping at his 
entry onto active duty, there is no indication of any 
complaints related to sleep trouble throughout the remainder 
of the veteran's period of service, and the first post-
service mention of sleep problems is not until the veteran's 
March 2004 VA PTSD examination where he reported that he had 
always had problems sleeping, and in the past had slept with 
a knife under his pillow.  However, as noted above, this 
trouble sleeping is a symptom of the veteran's PTSD.  The 
first evidence in the record of a separate diagnosis of a 
sleep disorder was in December 2005 when the veteran was 
diagnosed with obstructive sleep apnea, which was over 30 
years after discharge from active duty.  The Board finds that 
this lengthy period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (it is proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ("negative evidence" could be considered in 
weighing the evidence).  In summary, given the lack of 
continuity of symptomatology following the veteran's 
discharge, the Board finds that service connection on a 
direct basis is not warranted for the veteran's obstructive 
sleep apnea.

Regarding establishing service connection for his sleep 
disorder as proximately due to or the result of his service-
connected PTSD, two separate examiners, Dr. H. and Dr. J., 
both explained that PTSD sleep disturbance was a different 
phenomenon than the obstructive sleep apnea, noting that 
obstructive sleep apnea was a primary sleep disorder which 
was separate from the sleep impairment symptoms considered 
with his PTSD.  Dr. H. explained that the veteran's symptoms 
of sleep apnea were different than the symptoms of the sleep 
disturbance associated with the PTSD, and stated that if he 
did not have the obstructive sleep apnea, he would continue 
to have the sleep disturbance associated with the PTSD; and 
if he did not have PTSD, the medical condition of obstructive 
sleep apnea would continue to be present.  Dr. J. opined that 
the veteran's obstructive sleep apnea was less likely as not 
due to, a result of, or permanently aggravated by his service 
connected PTSD, explaining that although the veteran may have 
had symptoms of sleep disruption secondary to his service-
connected  PTSD, the veteran, in addition, had a primary 
diagnosis of obstructive sleep apnea which was objectively 
diagnosed by way of a polysomnogram in 2005.  The examiner 
commented that obstructive sleep apnea was due to upper 
airway resistance which ultimately led to decreased oxygen 
levels causing arousal and diminishing effective and 
restorative sleep; and stated that medical evidence did not 
support that his PTSD in any way increased upper airway 
resistance, thus leading to obstructive sleep apnea.  Based 
on two separate supporting conclusions, the Board finds that 
service connection for a primary sleep disability, 
specifically, obstructive sleep apnea, separate from the 
veteran's PTSD related sleep problems, is not warranted.

In conclusion, the Board finds that as the preponderance of 
the evidence is against the claim, service connection for a 
sleep disorder on a direct or secondary basis is not 
warranted.


ORDER

Entitlement to a higher initial evaluation for PTSD, with 
secondary alcohol dependence, evaluated as 50 percent 
disabling from January 5, 2004, is denied.

Entitlement to service connection for a sleep disorder is 
denied.



                ____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


